BY THE COURT.
The proof shows the payment of money by the plaintiff upon the procurement of the defendants, and without some evidence on their part to explain or show why this was done, he has a right to recover.
No such evidence being offered, a verdict was found for the plaintiff for sixty-three dollars.
BY THE COURT. This case was brought up by appeal from the Court of Common Pleas by the defendants, and the recovery here is for a greater sum than was recovered in the court below. The 111th section of the practice act, 29 O. L. 78, provides that when a case is appealed by the defendant, and the plaintiff shall re*94cover the same or a larger sum than was recovered in the Court of Common Pleas, then the Supreme Court shall render judgment for the sum so recovered, with costs. That there was no judgment in the lower court for costs does not affect the question. We are required to render judgment in this class of cases for the whole costs, including those expended in both courts.